Appeal from an order of the Supreme Court, Albany Special Term, which dismissed as a matter of law appellant’s petition for a review, under article 78 of the Civil Practice Act, of the determination of the Superintendent of Banks and the State Banking Board in approving the application *925of the Marine Trust Company of Buffalo to open a branch office in the town of Tonawanda, New York. The Banking Law (§ 105, subd. 4) expressly provides that the Superintendent of Banks and the Banking Board may authorize the opening of a branch bank in an unincorporated village. The finding that the area in question, outside of the village of Kenmore, was an unincorporated village, is supported by law and the facts. The ultimate determination complained of was made after an investigation which conformed to statutory direction, and there is no evidence to support the claim of appellant that it is arbitrary and capricious. - Determination unanimously confirmed, without costs. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ. [197 Misc. 97.]